UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):January 14, 2008 The Resourcing Solutions Group, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 000-52740 83-0345237 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7621 Little Ave., Suite 101, Charlotte, North Carolina 28226 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(704) 643-0676 (Former name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 -
